Citation Nr: 1645796	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for depressive disorder, not otherwise specified.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.

3.  Entitlement to an evaluation in excess of 10 percent for medial meniscal tear, left knee.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A subsequent August 2014 rating decision increased the Veteran's evaluation for depressive disorder from 30 percent to 70 percent for the entire period on appeal.

A June 2016 rating decision, which the Veteran has not appealed, assigned a temporary 100 percent evaluation for his bilateral pes planus for convalescence for the period from October 21, 2015 to January 31, 2016.

This matter was previously remanded by the Board in March 2014 for further evidentiary development.

The issue of entitlement to an evaluation in excess of 10 percent for medial meniscal tear, left knee addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's depressive disorder is manifested by symptoms such as suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work-like setting), near-continuous panic or depression, resulting in as occupational and social impairment, with deficiencies in most areas, but less than total occupational and social impairment.

2.  For the entire period, the Veteran's bilateral pes planus manifests with pain on manipulation and accentuated by use, indication of welling, and objective evidence or marked deformity.  It does not manifest with pronounced symptoms, and it does not result in any marked pronation, extreme tenderness of plantar surfaces, marked inward displacement or severe spasm of the tendo Achillis on manipulation.

3.  In a December 28, 2015 report of contact, the Veteran called VA to state that he did not intend to file for TDIU in an October 2015 claim and thus withdrew his appeal with respect to entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an disability rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276 (2015).

3.  The criteria for withdrawal of an appeal for entitlement to TDIU by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I. Compliance with Stegall

As noted in the Introduction, the Board remanded these matters, with the exception of entitlement to TDIU, in March 2014.  With respect to the issues decided, the Remand directed to the RO to: (1) contact the Veteran requesting any additional private treatment records; (2) provide the Veteran with an examination to determine the current severity of his pes planus; (3) provide the Veteran with an examination to determine the current severity of his depressive disorder; and (4) readjudicate the issues on appeal.

VA sent a March 2014 letter requesting additional private treatment records or authorization to obtain them.  The Veteran was scheduled for and attended a May 2014 psychiatric examination and a June 2014 foot examination.  The remanded issues were readjudicated in an August 2014 Supplemental Statement of the Case (SSOC). 

As a result of these steps taken, the Board finds that there has been compliance with its instructions for the March 2014 Remand.  Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2009 letter and additional letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The most recent VA psychiatric was performed in May 2014 and the most recent VA foot examination was performed in June 2014.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the evidence does not suggest that either condition has worsened since these examinations, and as a result new examinations are not necessary.  With respect to the June 2014 foot examination, the Board acknowledges the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  The Board finds that the June 2014 foot examination adequately addresses the criteria with respect to musculoskeletal conditions as addressed in Correia.  Thus, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126   (1999) (applying this concept to initial ratings). 

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

IV. Depressive Disorder

The Veteran filed his increased rating claim on January 23, 2008.  The Veteran is currently in receipt of a 70 percent evaluation for the entire period on appeal for depressive disorder, not otherwise specified under Diagnostic Code 9434.

Diagnostic Code 9434 pertains specifically to Major Depressive Disorder.  In any event, with the exception of eating disorders, all mental disorders including Major Depressive Disorder are rated under the same criteria in the rating schedule. Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.
A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.   

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130  (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

The Board notes that the DSM-IV has been supplanted by and updated DSM-5, and VA's regulations have been updated to reflect the changes in the manual.  However, the DSM-5 and associated provisions are only applicable to claims pending at the AOJ after August 4, 2014, and not to any matter which had been certified to the Board prior to that date, even if subsequently remanded to the AOJ.  80 Fed. Reg. 14308  (March 19, 2105).  As this matter was certified to the Board in July 2011, the updated provisions are not applicable.

 Factual Background

A January 2009 mental health note reports depression, irritability, low energy, violent thoughts towards others when frustrated, nightmares, isolative behavior, dislike of being around other people, desire for control, and a long history of acting out against authority figures.  The Veteran denied flashbacks.  The Veteran denied suicidal ideation.  At the time, the Veteran was in a live-in relationship for over a year with no children.  He worked in fast food.  Mental status examination documented the following: neatly groomed and casually dressed; normal gait; speech was clear, coherent, spontaneous, rambling, monotone; attitude was cooperative and attentive; depression; flat affect; coherent, relevant, and vague thoughts and perceptions; auditory hallucinations when frustrated or can't sleep; no delusions; preoccupation with violence; no homicidal or suicidal ideation or intent, obsessions, command; fair insight; poor judgment; fair impulse control; associations were appropriate to content, loose at time; oriented to all spheres; recent and remote memory fair; below average fund of knowledge.  A GAF score of 45 was assigned.  

February 2009 mental health notes reported occasional suicidal ideation but no attempts, history of anger, defiant behavior, and pessimism.  Additional symptoms were consistent with the January 2009 note.  

At June 2009 VA psychiatric examination, the Veteran reported his primary complaint as irritability and being easily angered.  He stated that his mood could "go from joking one minute to extreme anger 'and looking for a fight' the next minute."  He also reported sleep impairment, generally good appetite, strong libido, and a good relationship with his current girlfriend.  The Veteran reported difficulty getting along with new people and feels most comfortable at home or spending time his buddy who was in the Marine Corps with him.  The Veteran enjoys hunting, fishing, working out, watching sports on TV, and sometimes playing video games.  He reported working at Arby's, where he got along with the main supervisor but had some difficulty with other employees.  

Upon examination, the Veteran was casually groomed, cooperative, and credible.  Eye contact was good, speech was normal.  Mood was somewhat depressed and affect was flat.  Thought processes and associations were logical and tight.  The Veteran was oriented to all spheres.  There was no evidence of delusions or hallucinations.  Insight and judgment was deemed to fair to poor.  There was no suicidal or homicidal ideation noted.  A GAF score of 63 was assigned.  The examiner commented that the symptoms are deemed to be very mild as far as depressive symptoms, as symptoms seemed to be more centered around anger. She determined that the Veteran's symptoms would not preclude gainful employment, have some impact on social functioning but not a significant amount, and there was no impairment in thought processes or communication.  

The Veteran's April 2011 Form 9 Substantive Appeal noted deteriorating relationships, decreasing motivation, and that he believed he was beginning to have violent outbursts.

At the Veteran's May 2014 VA psychiatric examination, the examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  Symptoms reported were: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or work like setting; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.

The Veteran reported significant difficulty in the work place with problems interacting with co-workers, concentration and focus, much difficulty with interpersonal relationships resulting in disintegration of previous romantic relationships, complete social isolation, some suicidal ideation, and further difficulty in the work place due to decreased motivation, decreased energy, and sleep disturbance.  

A March 2016 mental health note documents "pretty low" motivation and anger.  The Veteran was "close but not close" with mother and sister.  His main support game from an ex-girlfriend.  His anger reportedly got him in trouble at work multiple times, usually expressing his anger verbally.  The examiner noted pressured speech and broad affect.  The Veteran denied suicidal or homicidal ideation and delusions or hallucinations.  He was oriented to all spheres.  Remote and recent memory was good.  Depressions symptoms continued to be mild and were associated with perception of "I don't know what I want to do in life."  

Additional treatment notes are consistent with the symptoms dictated above.

Analysis

Upon careful review of the evidence of record for this period, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximate symptoms associated with the 70 percent disability rating currently assigned.  The Board finds that a rating in excess of 70 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent. Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

The Board has again considered the VA treatment records, including all VA examination reports and lay statements by the Veteran regarding the impact of his depressive disorder on his occupational and social impairment
During this period, the Veteran has exhibited a variety of symptoms, including increased irritability, suicidal ideation at times, difficulty adapting to stressful circumstances, impaired impulse control, near-continuous panic and depression, and difficulty with social relationships.  However, there is decidedly no evidence that the Veteran has symptoms resulting in total occupational and social impairment due to his depressive disorder.  Similarly, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living.  Although the Veteran was noted to be socially isolated, it was also noted that he has relationships with his sister, mother, ex-girlfriend, and a friend from the Marine Corps.  Thus, the Board finds that for this period the Veteran does not have total social impairment, which is consistent with the Veteran's withdrawal of his TDIU claim, and his current employment at Tyson Chicken.  Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating for this period.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating. 

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a) . 

In summary, after a thorough review of the medical and lay evidence during this time period, to include that reproduced above, the Board believes that the 70 percent disability assigned for this period contemplates the frequency, severity, and duration of the Veteran's symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation, as discussed above.
V. Bilateral Pes Planus

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which specifically addresses flat feet.  The Veteran is assigned a 30 percent evaluation for the period from the date of his increased rating claim, January 23, 2008.  The Veteran was in receipt of a temporary total evaluation due to convalescence for his foot condition from October 21, 2015 to January 31, 2016.  The Board will not address this time period as a higher evaluation is not available.

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Factual Background

At a June 2009 VA examination, the Veteran reported increasing symptoms with ambulation.  The Veteran reported morning stiffness in the feet, denied swelling, and reported that he is limited to standing and walking for one hour due to pain, weakness, fatigability, and instability of the feet.  He reported wearing inserts for several years, which initially help but began losing their effectiveness.  There were intermittent calluses on the feet, which did not require treatment.  The Veteran denied additional weakness or restricted range of motion during flare-ups.  The Veteran did not use a cane or brace and had not been incapacitated in the past 12 months due to his feet.

Physical exam revealed normal-appearing feet bilaterally, with the exception of mild bunion deformities.  There was slight hallux valgus with medial deviation of each great toe.  Toes deviated approximately 15 degrees bilaterally at the MTP joint of each great toe, with otherwise normal alignment.  Toes had full range of motion without pain.  There was no swelling or appreciable tenderness.  Plantar aspect of each foot was normal without calluses or tenderness.  There was no midline shift of soft tissue.  Achilles tendon revealed approximately 4 degree pronation bilaterally.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing.  

At a June 2014 VA examination, the Veteran reported constant pain of 10 out 10, flare-ups due to standing on his feet all day, and functional loss and impairment due to pain with prolonged standing.  Pain was accentuated bilaterally on manipulation.  There was no indication of swelling or characteristic calluses.  The Veteran used orthotics bilaterally.  There was extreme tenderness of plantar surfaces bilaterally which was not improved by orthopedic shoes or appliances.  There was no decreased longitudinal arch height, no objective evidence of marked deformity, and no marked pronation.  The weight-bearing line did fall over or medial to the great toe bilaterally.  There was no other deformity causing alteration of the weight-bearing line.  There was no inward bowing of the Achilles tendon and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There was no Morton's disease, hammer toe, hallux rigidus, claw foot, or malunion or nonunion of tarsal or metatarsal bones.  There was mild or moderate hallux valgus.  

There was bilateral foot pain which contributed to functional loss.  There was less movement than normal, weakened movement, excess fatigability, pain on movement, pain on weight-bearing, pain on non-weight bearing, disturbance of locomotion, interference with sitting, interference with standing, and lack of endurance bilaterally.  

The Board has reviewed additional treatment records.




Analysis 

After assessing the totality of the evidence, the Board finds that the Veteran's symptoms of his bilateral pes planus do not warrant an increased rating in excess of 30 percent. 

For the entire period, there is no evidence of marked pronation, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  The Veteran's symptoms included pain, swelling, a decreased longitudinal arch height, bilaterally, pain on manipulation and accentuated by use, and the weight-bearing line falling over or medial to the great toe bilaterally.  As a result, an evaluation in excess of 30 percent for this period is not warranted under Diagnostic Code 5276.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, and 5284 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  While hallux valgus was noted at the June 2014 VA examination, DC 5280 does not offer an evaluation in excess of 10 percent.  Lastly, as the Veteran's disability is flat feet, which is specifically contemplated by DC 5276, evaluation under the general category of DC 5284 for other foot injuries is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (holding that when a condition is specifically listed in the Schedule, it may not be rated by analogy).

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral pes planus results in additional range of motion loss, due to his symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use consistent with an increased evaluation during the entire period.  The Board notes that functional loss and impairment were noted at both VA examinations.  Thus, the Board finds that the 30 percent evaluation assigned adequately portrays any functional impairment and functional loss that the Veteran experiences as a consequence of use of his bilateral foot pes planus.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

VI.  Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected depressive disorder or bilateral pes planus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depressive disorder and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including depression, irritability, and impaired impulse resulting in occupational and social impairment.  With respect to the Veteran's bilateral pes planus, comparison between the level of severity and symptomatology of the Veteran's
feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily pain, limitation of motion, and orthopedic deformity.  The functional impairment accounted for in the rating criteria for both disabilities adequately accounts for the Veteran's disabilities.  Thus, the Veteran's current schedular ratings under the general rating criteria for both depressive disorder and pes planus are adequate to fully compensate him, including for his social and occupational impairment resulting from such disabilities.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321  (b) (1) is not warranted.



VII. TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an October 2015 VA disability compensation form, the Veteran seemingly indicated that he sought entitlement to TDIU.  However, in December 28, 2015 phone call, the Veteran indicated that he did not intend to file for TDIU and thus withdrew his claim.  Hence, there remains no allegation of errors of fact or law for appellate consideration for either of these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 70 percent for depressive disorder, not otherwise specified is denied.

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus is denied.

The appeal for entitlement to TDIU is dismissed.


REMAND

The Veteran was last afforded a VA examination of his service-connected left knee in May 2014.  However, the Board finds that this VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As a result, a new VA examination is necessary. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran requesting authorization to obtain any outstanding private treatment records.  

If the Veteran is receiving VA treatment, associate updated VA treatment records with the file.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee since January 2008.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The supporting rationale for all opinions expressed must be provided.

3.  The AOJ should conduct any other necessary development regarding the Veteran's left knee claim.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


